Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 22, 2022 has been entered.
 
DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on April 22, 2022. Claims 1-4 and 6-9 are pending and currently examined. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The base claim 1 is amended to recite “wherein the genomic clone of VSV comprises one or more nucleotide substitutions at nucleotide positions 3036, 3853, 4691, and 4491 when aligned with SEQ ID NO: 8”. The phrase “when aligned with SEQ ID NO: 8” appears to only define the amino acid positions of nucleotide by sequence alignment with SEQ ID NO: 8. It is not clear if the nucleotide substitutions as claimed are relative to (or compared with) SEQ ID NO: 8. 
Therefore, it is not clear what are considered as nucleotide substitutions at the claimed positions because the claim does not make it clear what sequence is considered as a wild-type or standard that the substitutions are compared to. 

Claim Rejections - 35 USC 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Witko et al. (J Virol Methods. 2006 Jul;135(1):91-101. Epub 2006 Mar 29. Submitted in IDS filed on Dec. 17, 2019), as applied above, in view of Inoue et al. (J Virol Methods. 2003 Feb;107(2):229-36. Submitted in IDS filed on Dec. 17, 2019), Chowrira et al. (J Biol Chem. 1994 Oct 14;269(41):25856-64. Submitted in IDS filed on Dec. 17, 2019), and/or Lopez et al. (J. Mol. Biol. (1997) 269, 41 -51. Submitted in IDS filed on Dec. 17, 2019), and further in GenBank: AF473864.1 (Vesicular stomatitis Indiana virus strain 98COE, complete genome. Dated 24-SEP-2002. Submitted in IDS filed on Dec. 17, 2019).
The base claim 1, as amended, is directed to vesicular stomatitis virus (VSV) genomic clone comprising: (a) a VSV genome encoding and expressing a nucleocapsid, phosphoprotein, matrix, glycoprotein and large protein, wherein the VSV genome comprises nucleotide substitutions and amino acid coding changes to improve replicative fitness and genetic stability, (b) a cloning vector, (c) an extended T7 promoter, (d) a hammerhead ribozyme, (e) a hepatitis delta virus ribozyme and T7 terminator, (f) unique restriction endonuclease cleavage sites in a VSV genomic sequence and (g) a leader and a trailer that are cis-acting sequences controlling mRNA synthesis and replication. wherein the genomic clone of VSV comprises one or more nucleotide substitutions at nucleotide positions 3036, 3853, 4691, and 4491 when aligned with SEQ ID NO: 8.
Witko teaches a modified and optimized protocol for helper-virus-free rescue of VSV from host cells. See e.g. Abstract and page 92, right column, para 3.  Witko et al. teaches a series of genetic constructs used in the rescue based on a full length VSV genomic cDNA clone in a transcription cassette comprising a T7 RNA polymerase promoter, a viral genomic cDNA, a trailer, a hepatitis delta virus ribozyme and terminators. See e.g. Fig. 1 C and Fig. 1 C legend. Witko, referring to Inoue et al. which discloses a rescue method for rabies cDNA, teaches that because the termini produced by RNA polymerase II are imprecise, sequences encoding ribozymes were appended to both ends of the rabies virus genomic cDNA to promote formation of the desired termini, suggesting that ribozymes were used for production of the desired termini. See page 98, right column, para 2. Witko teaches that the hepatitis delta virus ribozyme was used in the study to cleave the primary transcript to generate the correct 3’ end. See e.g. Fig. 1C legend. Witko teaches that the cDNA constructs were transfected to host cells (e.g. vero cells) and successfully rescued. See e.g. Table 2. 
Witko teaches that the plasmid vector encoding T7RNAP(pCMV-T7) (Fig. 1A) was prepared by cloning the polymerase open reading frame (ORF) into pCI-neo (Promega) 3’ of the hCMV immediate-early promoter/enhancer region. Before insertion of the T7 RNAP ORF, pCI-neo was modified to remove the T7 promoter located 5’ of the multiple cloning site, generating vector pCI-neo-Bcl. The T7 RNAP gene was inserted into pCI-Neo-Bcl using EcoR I and Xba I restriction sites incorporated into PCR primers used to amplify the T7 RNAP coding sequence. A Kozak (Kozak, 1989) consensus sequence was included 5’ of the initiator ATG to provide an optimal sequence context for translation. See para bridging pages 92 and 93. 
Accordingly, Witko teaches genetic constructs used in the rescue of recombinant VSV based on a full length VSV genomic cDNA clone in a transcription cassette comprising a T7 RNA polymerase promoter, a viral genomic cDNA, a trailer, a hepatitis delta virus ribozyme and terminators. However, Witko et al. does not teach that the VSV cDNA rescue construct comprises a hammerhead ribozyme. Witko is silent on restriction endonuclease cleavage sites in a VSV (which are invariably present considering the length of the VSV genome involved and the fact that no endonuclease cleavage enzymes are specified).
Inoue teaches use of both a hammerhead ribozyme and the hepatitis delta virus ribozyme in the rescue of rabies virus. See e.g. Abstract and Fig. 1. As indicated above, ribozymes were used to ensure production of desired termini for the RNA transcript. 
Chowrira et al. teaches a study comparing three ribozymes – hammerhead ribozyme, hairpin ribozyme, and hepatitis delta virus ribozyme. See e.g. Abstract. Chowrira et al. teaches that all three ribozyme motifs function efficiently when transcribed in vitro, although slight differences are observed in the efficiency of self-processing for the different motifs, and, when transiently expressed in cultured mouse cells, the same specific cleavage products are observed; and that the relative efficiencies of in vitro self-processing between the three ribozyme constructs is maintained in vivo. See e.g. Abstract and Fig. 1 legend. This teaching indicates that three different ribozymes perform similar functions and thus can be considered functional equivalents. 
Regarding the newly added limitation of nucleotide substitutions in the genomic clone of VSV, GenBank: AF473864.1 discloses the complete genome sequence of Vesicular stomatitis Indiana virus strain 98COE. It contains at least one of the claimed nucleotide substitutions, e.g., at position 3036, which is a T, comparing to a G on SEQ ID NO: 8.
It would have been obvious for one of ordinary skill in the art at the time invention to modify the constructs of Witko et al. by including a hammerhead ribozyme for the same cleavage specificity in addition to the hepatitis delta virus ribozyme with, as taught in Inoue et al., because the hepatitis delta virus ribozyme and the hammerhead ribozyme are functional equivalents being used for the same purpose.  It would also have been obvious for one of ordinary skill in the art at the time of invention to modify the constructs of Witko by including a ribozyme sequence at each end of the VSV genomic cDNA. One would have been motivated to do so to generate precise ends at both the 5’-end and the 3’-end of the genome sequence, as suggested by teachings of Inoue. Additionally, such a combination, or a substitution of one element for another known in the field to have the same function, is evidence that the claimed invention may be found obvious. See e.g., KSR International v. Teleflex Inc., 82 U.S.P.Q.2d 1385, at 1395.  It would have also been prima facie obvious for one of ordinary skill in the art at the time of invention to substitute the RSV genome sequence used in Witko by with the one disclosed in GenBank: AF473864.1 if it does not already use it, for both genome sequences are considered equivalent.  
 Regarding claim 2, GenBank: X65332.2 discloses the detailed sequence of expression plasmid pSP72, indicating that the plasmid is known in the art at the time of invention. A cloning vector with sequence of GenBank: X65332.2 (Cloning vector pSP72, dated Jan. 25, 2000, relied upon for the rejection of claim 2) is known at the time of invention.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to substitute the plasmids used in Witko or Inoue used in pressing the viral genomes with the pSP72 disclosed in GenBank: X65332.2. One would have been motivated to do so, e.g., when the pSP72 plasmid is more readily available. Additionally, such a combination, or a substitution of one element for another known in the field to have the same function, is evidence that the claimed invention may be found obvious. See e.g., KSR International v. Teleflex Inc., 82 U.S.P.Q.2d 1385, at 1395. Therefore, the instant invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding claim 3, Lopez et al. teaches a study comparing transcription of the T7 promoter with two different initial transcribed sequences (ITS), the T7 gene 10 ITS, i.e. PT7-g10, and the lactose operon ITS. See e.g. Abstract and Figure 1. Lopez et al. teaches that the use of PT7-g10 raises the yield of long transcripts in vivo and in vitro and reduces abortive transcription in vitro. See e.g. page 45, right column, para 3.
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to substitute the T7 promoter used in Witko or Inoue used in pressing the viral genomes with the promoter PT7-g10 disclosed in Lopez. One would have been motivated to do so, e.g., to make use of the advantages of the PT7-g10 promoter in driving expression of long transcripts, taught in Lopez.
Regarding claims 4-7, GenBank: AF473864.1 discloses the complete genome nucleotide sequence of VSV Indiana strain 98COE, which comprises at least one nucleotide substitution as claimed, e.g. 3036G>T, as shown below:
                                               3036
Seq 8  3001   CTTTCGAACAACTAATATCCTGTCTTCTCTATCCCGATGaaaaaaaCTAACAGAGATCGA  3060
              ||||| |||||||||||||||||||| | |||||| ||||||||||||||||||||||||
Sbjct  3001   CTTTCAAACAACTAATATCCTGTCTTTTTTATCCCTATGAAAAAAACTAACAGAGATCGA  3060

It would have been obvious for one of ordinary skill in the art at the time of invention to substitute the VSV strain(s) of Witko et al. with the strain disclosed in GenBank: AF473864.1. Substitution of one element with a functional equivalent recognized in prior art is considered obvious unless there is evidence that the substitution produces unexpected results. See MPEP 2144.06 II.
Claims 6 and 7 specify that the nucleotide positions are “according to GenBank Accession Number EF197793”. This limitation does not further limit claim 1 since it only provide an additional reference sequence for the numbering of the substituted nucleotide positions. Moreover, a VSV with genome sequence set forth in GenBank Accession Number EF197793 is known at the time of invention.  
Regarding claims 8 and 9, GenBank: AF473864.1 discloses a VSV strain encoding and expressing the same proteins as claimed.

Response to Applicant’s Arguments
Applicant’s arguments filed on April 22, 2022 are fully considered and addressed as follows.
Applicant recites case laws and argues that applying the law to the instant facts,
the references relied upon by the Office Action does not disclose, suggest or enable Applicant’s invention, and that, in response, claims 1 and 6-7 have been amended, thereby obviating the rejections.
Applicant's arguments are not persuasive because the argument does not address the rationale in the rejection and how the rejection does not abide by the recited case laws.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571) 272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648